      Case 1:19-cv-02645-AJN-KHP Document 93 Filed 09/24/19 Page 1 of 6



UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICT OF NEW YORK

CITY OFALMATY, KAZAKHSTAN and
BTA BANK, JSC
                                                         19 Civ. 2645(AJN)(KHP)
                               Plaintiffs,

                   -against-                             REPLYDECLARATIONOF
                                                         JILLLEVlINFURTHER
FELIX SATER,DANIEL RIDLOFF, BAYROCK  SUPPORTOF MOTION FOR
GROUPINC., GLOBAL HABITAT SOLUTIONS, ASTAYPENDING
INC.. RRMl-DR LLC. FERRARIHOLDINGS   ARBITRATION
LLC, andMEM ENERGYPARSERS LLC

                               Defendants.



      JILL LEVI, declares as follows:

       1.     I am a memberof Todd & Levi, LLP, attorneysfor DefendantsFelix cater

("Sater"), Daniel Ridloff ("RidlofP '), Bayrock Group Inc., ("Bayrock"), Global Habitat

Solutions, Inc. ("GHS") and RRMl-DR LLC ("RRMl") (collectively, the "Todd & Levi

Clients"). I submit this Declaration: a) in Reply to Plaintiffs' Memorandum of Law (the

''Opp Mem") and the Declaration of Matthew Schwartz (the ''Schwartz Decl., together

with the Opp Mem, the "Opposition") submitted in opposition to Satcr's motion (the

"Motion") to stay this action, pending an arbitration proceeding brought by Litco, LLC

("Litco") againstPlaintiffs, and b) in further support of the Motion.

       2.     The Plaintiffs have spent approximately half of the Opposition maligning

 Saterand setting forth distorted and misleading facts, all in an attempt to divert the

 Court's attention from the law, which compels the grant of a stay.
      Case 1:19-cv-02645-AJN-KHP Document 93 Filed 09/24/19 Page 2 of 6



      3.      Since many of the alleged "facts" submitted in the Opposition are largely

irrelevant to the Motion and nothing other than a false nanative, we neednot burden the

Court with a point by point refutation. We will, at the appropriatetime, and in the

appropriate forum, refute the gross misstatements set forth in the Opposition.

      4.      I submit this afHlrmationsolely to addressthose facts and/or misstatements

which relate to the Motion and which compel the granting thereof.

The Arbitration Claims and the Progress of the Arbitration

      5.      On page I of the Opp Mem, Plaintiffs claim that the broad release under

Section 10 of the CAAN is not "front and center" in the arbitration. Plaintiffs arc wrong.

      6.      In its Third Claim for Relief in the Statementof Claim, Litco seeks,among

other things, a declaratory judgment declaring that any claims by the Plaintiffs against

cater as alleged in this Action are barred by the Releasecontained in Paragraph 10 of the

C.A.Aand that the CAA (including the Release) is enforceable by its terms.

      7.      In its Fourth Claim for Relief. Litco allegesthat the Arbitration

Respondents,including Plaintiffs, breached Paragraph 10 of the CAA by commencing

this Action against cater, and that since Litco is required to indemnify Saterfor, among

other things, all costs and expensesincurred in Sater's defense in this Action, Litco has

suffered damages as a result thereof. Accordingly, Litco has asserted a claim against the

Kazakh Entities for damagesin an amount to be determined by the Arbitrators, which

amountis expectedto exceed$200,000.00.




I Unless otherwise defined herein, all temps used herein are used as defined in the moving papers

                                               2
      Case 1:19-cv-02645-AJN-KHP Document 93 Filed 09/24/19 Page 3 of 6



      6.     I riese claim s make it clear that the release is cont and center in the

Arbitration proceeding.

      9.     Moreover, the Arbitration Panel will decide whether the claims are

arbitrable as Section 14 of the CAA provides that ''the determination of the scope or

applicabilityof this agreementto arbitrate,shall be settledby final andbinding

arbitration. . . . (Sater An. Exh A ).

      10.    Further, at the initial conference with the panel of arbitrators, which was

conductedon July 2, 2019, when I specifically advised that we were bringing claims (in

our expandedpleading) basedupon the release,the Plaintiffs' conceded that all issuesas

to arbitrability would be decided by the panel. Notably, Plaintiffs failed to articulate any

issueor objection to the scope of the claims to bc arbitrated (which claims were briefly

describedduring the July 2, 20 19 call, and which description clearly included the issues

relatedto the release).

      II.    In the Opp Mem, Plaintiffs suggest that the Arbitration may be delayed aS

the Arbitration Panel may decide to bifurcate the hearing into two hearings: one on

liability issues and one on damages. (Opp Mem at p. 9). The Plaintiffs intentionally

omit the fact that it is Plaintiffs who wish to delay the arbitration by seekingto bifurcate

the arbitration hearing. Litco is opposedto bifurcation and has requestedto conduct one

hearingon both damagesand liability.

      12.    Plaintiffs have sought to bihrcate the hearing so that they can delay the

arbitration and avoid producing the accounting to which Litco is entitled under Section 9

of the CAA and which accounting Litco has been requesting from day one. Litco

                                             3
      Case 1:19-cv-02645-AJN-KHP Document 93 Filed 09/24/19 Page 4 of 6



believes that the accounting will show the recovery ol no less than $4U million dollars

due to the assistanceprovided by Litco under the CAA and likely must more, Plaintiffs

refuse to produce this information and hope that by bifurcating the proceedings they will

nothaveto do so.

      13.    Further, Plaintiffs, who waited several years to sue Sater and the other

defendants,claim that they will be prqudiced by the delay in the arbitration proceedings

(Opp Mem at p. 22), but no prqudice has been articulated whatsoever.

      14.    Litco is pushing forward as expeditiously as possible with the arbitration

and it commits to continue to do so. Moreover, in light of the years that Plaintiffs

waited to commencethis action, the secondquarter of 2020, is not that far away for th e

conduct of the arbitration hearing.

The Release

      15.    Section 10 of the CAA, includes a release of Litco and its members,

employees,etc, which clearly includes Sater. In order to avoid the Release,Plaintiffs

suggest that the release does not include Sater because the release does not include the

Khrapunov Entities or the Ablyazov Entities and that Saterhad a ''relationship '' with the

Swiss Promotion Group. (Opp Mcm at 5, fn2). In order to mislead the Court, Plaintiffs

intentionally ignore the definition of the Khrapunov Entities and the Ablyazov Entities

which make it clear that Satcr was neither a Khrapunov Entity nor an Ablyazov Entity

and therefore, cater was not carved out from the scopeof the release.

      16.    Pursuant to Paragraph B on page 1 of the CAA, the Khrapunov Entities and

the Ablyazov Entities are defined as follows:

                                             4
      Case 1:19-cv-02645-AJN-KHP Document 93 Filed 09/24/19 Page 5 of 6



               a. "the former headof BTA, Mukhtar Ablyazov, membersof his family
                  and entities which they own or control (collectively the 'Ablyazov
                  Entities') and

               b. the formerMayor of Almaty, Victor Khrapunov,membersof his family
                  and entities which they own or control (collectively the 'Khrapunov
                  Entities') ."


      17.      Satcr is neither a Khrapunov Entity nor an Ablyazov Entity, and in any

event,these issues related to the scope of the release must be decided in arbitration.

Plaintiffs' October 9, 2018 Correspondence to Litco

      18.      On page6 of the Opp Mem, Plaintiffs falsely state that on October 9, 20 18

they declaredLitco in breachof the CAA because Safer admitted that Litco had failed to

provide honest information to the Plaintiffs, including failing to disclose that cater had

personally retained more than $20 million of Plaintiffs' alleged stolen money. However,

Ex 4 to the Schwartz Declaration, which is the October 9, 20 18 letter, makes absolutely

no mention of any $20 million dollar claim or the failure to provide this so-called

information.

      19.      Moreover, Plaintiffs point to no obligation in the CAA requiring that Litco

or cater make any specific disclosures to them whatsoever. Instead,the CAA is based

upon compensatingLitco for the assistanceit provided thereunder.
         Case 1:19-cv-02645-AJN-KHP Document 93 Filed 09/24/19 Page 6 of 6



T he August 8, 2019 Hearing

         20.    Exhibit A contains excerpts from the August 8, 2019 hearing in the Cctv of

Almaty, Kazakhstan3DdBTA Bank JSC v Mukhtar Ablvazov et al, 1: 15-cv-95345,

which show that Plaintiffs and/ or their counsel intentionally turned a blind eye to cater

as a member of Litco (Exh. A, pp 82 et seq. though 159), and that Plaintiffs, who are

sophisticatedparties, claim they conducted no due diligence whatsoever, to deterrninc

who the members of Litco were prior to signing the CAA (Exh. A, pp 172 et seq.

through 226).

Conclusion

         21.    ] have not respondedto many of the other misstatements of fact as they do

no t   relate to the issuesthat are currently before the Court.

         22.    For the foregoing reasonsand those set forth in the Reply Memorandum of

Law and the papers submitted with the Motion, I respectfully request that the Motion be

granted in its entirety and that the Court grant such other and further relief as it deems

just andproper.

         I declare under the penalties of perjury that the foregoing is true and correct.


Dated:New York, New York
         September 24, 2019



                                                            s/Jill Levi
                                                            JilILevi




                                                6
